Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.    Claims 1-6,  and 9-30 are  rejected under 35 U.S.C. 102(a1) as being anticipated  by  Luo et al. US 2019/004179.
       For claims 1-6 and 9-30 , Luo et al. US 2019/004179
A method of wireless communication at a relay device, comprising:
receiving a message comprising a first zone identifier (ID) for a transmitting device ([0022]: "receiving a message including a location code from another vehicle");
determining whether to relay the message based at least on the first zone ID; and
if the relay device determines to relay the message, generating a relayed message, the relayed message including first information indicating the first zone ID ([0022]: "determining whether to relay the message based on the GPS coordinates and information indicated by the location code, and decoding and relaying the message based on the determination". Note that as far as the original message contained the location code, the relayed message will also contain said code, see e.g. [0111]: "When 
identifying a message comprising information indicating a first zone identifier (ID) fora transmitting device {[0067] in combination with [0162]; [0165]);
determining whether the message comprises a relayed message; determining whether to decode data of the message based at least on the first zone ID for the transmitting device, when the message comprises the relayed message;
decoding or refraining from decoding the data of the message according to the determining based on the first zone ID ([0174]); 
wherein the zone ID is included in at least one of a Medium Access Control (MAC) header of the message or a service data adaptation protocol (SDAP) header of the message ( See paragraphs 0040,0053 and 0178);   
wherein the determining the zone ID for the transmitting device comprises: determining a geographical location of the transmitting device; and converting the geographical location into the zone ID( See paragraphs 0040,0053 and 0178);   
  wherein the geographical location is converted into the zone ID based on at least one of a preconfigured relationship or information received from a base station or a relay device( See paragraphs 0040,0053 and 0178);   
  wherein, in addition to the zone ID, the message further comprises a layer 2 ID based on at least one of a source ID and a destination ID( See paragraphs 0040,0053 and 0178);   

  wherein the zone ID is included in control information of the message( See paragraphs 0040,0053 and 0178);   
  wherein the message is transmitted based on vehicle-to- vehicle (V2V) communication, vehicle-to-everything (V2X) communication, or device- to-device communication.
wherein the first information indicating the first zone ID is comprised in at least one of control information for the relayed message, a scheduling assignment for the relayed message, or a MAC header of the relayed message( See paragraphs 0040,0053 and 0178);   


4.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 7 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. US 2019/004179 
For claims 7-8, 2 Luo et al. 019/004179 discloses all the subject matter of the claimed invention with the exception of wherein the message further comprises an indicator that indicates whether the message should be relayed and  wherein the message further comprises a designation of a relay device that is intended to forward the message in a communications network. However, wherein the message further comprises an indicator that indicates whether the message should be relayed and  wherein the message further comprises a designation of a relay device that is intended to forward the message are well-known in the art. Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use 
wherein the message further comprises an indicator that indicates whether the message should be relayed and  wherein the message further comprises a designation of a relay device that is intended to forward the message as well-known in the art at the time of the invention the communications network of Luo et al. 2019/004179 for the purpose of designating the delay device.

7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (2020/0100167) is cited to show a system which is considered pertinent to the claimed invention.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476